DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 10, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballard (US 1,784,955 A).
Ballard ‘955, as best viewed in Figs. 1 and 2, discloses a configurable dam gate hoist comprising:
regarding claim 1,
(a) a first hoist support frame (4, right);
(b) a first side segment (12, right segment), including a first hoist drum (13), wherein the first hoist drum (13) is adjustable along the longitudinal axis of the first side segment (right segment);
(c) a second side segment (12, left segment), including a second hoist drum (14), wherein the second hoist drum (14) is adjustable along the longitudinal axis of the second side segment (left segment);
(d) a second hoist support frame (4, left); and
(e) a hoist drive assembly (27), wherein the hoist drive assembly (27) is coupled to the first side segment (12, right segment) for imparting a rotational motion upon the first side segment (12, right segment) and second side segment (12, left segment), such that the first side segment (12, right segment) and second side segment (12, left segment) rotate relative to the first hoist support (4, right) and second hoist support (4, left);
regarding claim 2,
wherein the first side segment (right segment) includes a first drum adjustment slot (S, right) running longitudinally along the surface of the first side segment, and the second side segment (left segment) includes a second drum adjustment slot (S, left) running longitudinally along the surface of the second side segment (left segment);
regarding claim 7,
wherein the first side segment (12, right segment) comprises a cylindrical portion (12) and a flange (9), and the second side segment (12, left segment) comprises a cylindrical portion (12) and a flange (9);
regarding claim 8,
wherein the flange (9) of a first side segment defines a plurality of apertures for receiving a plurality of bolts (10), and the flange (9) of the second side segment defines a plurality of apertures for receiving a plurality of bolts (10);
regarding claim 10,
	further comprising a middle segment (12, middle segment), wherein the hoist drive assembly (27) is coupled to the first side segment (12, right segment) for imparting a rotational motion upon the first side segment, middle segment, and second side segment, such that the first side segment, middle segment, and second side segment rotate relative to the first hoist support (4, right) and second hoist support (4, left), and wherein the middle segment is pre-manufactured to have one of a plurality of pre-determined lengths, such that the total length of the first side segment, middle segment, and second side segment may be selected to correspond with the distance between load bearing structures of a specific dam gate; and
regarding claim 17,
wherein at least one dam gate chain (20) for raising a dam gate (21) is secured to the first hoist drum (13), and at least one dam gate chain (20) for raising the dam gate (21) is secured to the second hoist drum (14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US 1,784,955 A).
Regarding claims 18 and 19, Ballard ‘955 fails to teach cables or wire ropes.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted two cables or wire ropes for each chain (20) of Ballard, since the examiner takes Official Notice of their functional equivalence in the art of hoisting and lifting.  One having ordinary skill in the art would have been motivated to substitute known and available means having equal or greater strength for raising the dam gate.
Regarding claims 20 and 23, Ballard ‘955 fails to teach a motor.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted an electric motor for the crank (27) of Ballard, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  One having ordinary skill in the art would have been motivated to make the substitution to allow for steady and consistent operation upon demand.
Regarding claim 21, the torque limits of the hoist drive assembly in Ballard are adjustable (capable of being adjusted).  
Regarding claim 22, the travel limits of the hoist drive assembly in Ballard are adjustable (capable of being adjusted).  
Regarding claim 24, a transformer for receiving an electrical current having a predetermined voltage and outputting an electrical current having a different predetermined voltage to power and operate the motor of the hoist drive assembly of Ballard is inherent to an electric motor.  
Regarding claim 25, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have mounted controls on the hoist drive assembly of Ballard, since the examiner takes Official Notice of the same as a well-known expedient. One having ordinary skill in the art would have made the modification to facilitate on-site control of the motor.
Regarding claim 26, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have located the motor controls remotely from the configurable dam gate hoist, since the examiner takes Official Notice of the same as a well-known expedient. One having ordinary skill in the art would have made the modification to provide for remote operation of the motor.
Allowable Subject Matter
Claims 3-6, 9, and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
08 October 2022